ON REHEARING.
By leave the Lincoln Housing Trust and the Union Home Builders have filed suggestions in support of the motion for rehearing. The arguments made are those advanced in the briefs of relator in the case and are disposed of in the opinion. It is obvious that the collection of a fund by mutual payments for the purpose of encouraging and rendering possible home building by the contributors is a commendable one and that it can be accomplished in a legal way, unless the element of chance is necessary to the procurement of members, which does not seem likely to be true. The briefs which amici curiae have filed disclose apprehensions that those concerned in their management and operation may be stigmatized by the opinion in this case as violators of the law. Each of these organizations was operating under a license, issued under an express statute by the Commissioner of Finance. One was ordered licensed by consent decree of this court. While it is true that no statute can repeal or amend the constitutional provision referred to in the opinion, yet the facts mentioned would seem to repel any imputation of evil intent which might be attempted to be founded upon *Page 540 
the decision in this case. Of course, no improper management or the like is suggested in the opinion. What amici curiae have done is to be viewed in the light of the fact that it was done under a license issued by the proper authority by virtue of a statute and, in one instance, ordered by consent decree of this court. This gives the question concerning what was done an aspect quite different from that presented when it is sought, as in this case, to secure sanction for things yet to be done. There is no impropriety in saying that this court does not desire to be understood as disposing of either rights or reputations of organizations or individuals not before it. The motion for rehearing is overruled. All concur, except Graves, J., who dissents.